IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-56,380-02


                   Ex parte ANDREW WAYNE ROARK, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                       IN CAUSE NO. W99-02290-L(B)
                            DALLAS COUNTY

              PER CURIAM.

                                        OPINION

       We filed and set this application for writ of habeas corpus. Having received applicant’s

motion to dismiss, we hereby dismiss the application.



Delivered: September 25, 2013
Do not publish